Darrell Hickman, Justice, dissenting. These several opinions on rehearing are all an effort to correct an error on our part, or what some may feel was an error: that Linda Rains is unfit to have custody of her child because she is blind. Originally the case was tried as a guardianship proceeding between Linda and her parents, John and Joann Alston. We have treated it as a custody case that arises in divorce proceedings. Linda and her husband, Calvin, were involved in a divorce proceeding in Texas, where they both live. The child, Sarannah, was about 19 months old then, and during the domestic squabble, Linda asked her parents to keep the child at their home in Ozark, Franklin County, Arkansas. The parents instituted this action to keep the child. There were two hearings. After the first hearing, Linda was allowed to keep the child for several months with her in Texas. But at the last hearing the child was awarded to Linda’s parents. The chancellor found the one reason for denying Linda custody was “. . . because of permanent physical handicaps, to reasonably and properly care for the child, and her handicaps are such that she will not be able to reasonably and properly care for the child in the foreseeable future.” We affirmed the chancellor in an unpublished opinion (one which we feel has no precedential value) stating in part, “We must conclude, on the record, that Linda, largely owing to her blindness, is as the trial judge found, unable to look after a child as young as her daughter now is.” I feel I can safety state that this Court, without exception, feels those statements are not correct legally, or at least, are no basis alone on which to base a custody decision. Such handicaps alone are not good reasons to deprive any parent custody of a child. Having corrected this error on the part of the chancellor, and on our part, we must then deal with our other responsibility in this case, one more important than our confession of error; and that is the future of the child, Sarannah. The majority, on rehearing, has recited most of the unfavorable testimony about Linda, justifying the majority decision on the basis of such evidence. Since we did not recite any evidence favorable to Linda in our first opinion, and our decision now is justified by the adverse evidence, Í feel I must recite the other evidence in the case. First, it is not disputed that Linda, a college graduate, is a good worker. She works at a photo laboratory in Dallas with a bi-weekly take home pay of $266.00. She held down two jobs at one time (a fact held against her) and is careful with her money. This is her only marriage and her only child. Her husband, Calvin, admits to one prior marriage, several common law wives — he didn’t know how many — and several children besides Sarannah, none of whom he supports. He admitted that Linda paid $3,000.00 down on their house and helped him buy a taxi. (He is a taxicab driver.) He testified against Linda at both hearings. He does not want the child. He testified Linda threatened him with a butcher knife, while he heid the child in his arms; she denied it, saying that in fact it happened when she was holding the child and her husband tried to take the child from her. Linda’s parents sought custody of the child, and testified against her. In effect, they said she was not fit. Linda’s main objection to the child being raised by her parents was that their marriage was unstable and violent at times. Linda said her father physically abused her at times, and regularly beat her mother after each payday. He is now retired. Her father admitted that he had probably been violent in his relationship with Linda; he admitted striking her and spanking his wife. He confirmed that his wife once struck Linda with a rag doll when Linda tried to get her child. He said his wife had twice filed for divorce against him. Linda’s mother was critical, as mothers sometimes are, of how Linda cared for the child. She admitted that she and her husband had marital problems at times. The majority opinion on rehearing refers to Linda as a “wild person” on two visits. This reference is to her conduct during court authorized visits with her child at her parents’ home. Linda said that on one occasion her mother kicked her in the stomach and her father dragged her by the hair of the head, down the hall, beating her head on the floor. There were several disinterested witnesses who testified. One was Mrs. O. G. Davis, a neighbor of Linda’s in Dallas. The Chief Justice, in his opinion, has referred to her testimony and puts great stock in it, concluding that the chancellor’s decision cannot be found to be clearly against the preponderance of the evidence. The testimony of Mrs. Davis, on its face, is indeed damaging to Linda’s cause and was essentially unchallenged by her at the hearing. Mona Hubbard, a friend of Linda’s from Dallas, who has a handicapped child, has known Linda for over four years. She helped her during the domestic dispute and offered support to Linda as a friend and a witness. She said that Linda was an extremely stable person, not violent, and, absent the domestic turmoil, would have no problems. Mrs. A. H. Lewis, an employee of the Lighthouse for the Blind in Dallas, said that Linda was very dependable in her work habits, a woman of her word, and very good at handling her personal finances. (At the first hearing she had $500.00 in savings; at the second hearing it had grown to $1,100.00.) She thought Linda was doing well and adjusting to her handicap. She said she had never known Linda to be a violent person. Mrs. Katherine Robertson permitted her home to be used by Linda for visitation with her child during the court battle. Mrs. Robertson’s description of the condition of the child contrasts with that described by the majority. The majority says that after staying with the Alstons the child was “ . . . healthy and well adjusted. . . . ”. Mrs. Robertson observed at that time the child had poor eating habits and appeared insecure. She said that Linda cared for the child as well as any mother would. Janet Webb, a social worker, assigned to supervise the visitation the court allowed Linda, gave testimony favorable to Linda, and not so favorable to the Alstons. She said Mr. Alston harassed her on the phone, and once she had to hang up on him. She said Mr. Alston became angry with her and made “smart remarks” to her. She said she had never witnesseed any mistreatment or neglect of the child by Linda. When all the testimony is evaluated, there is only one disinterested witness, Mrs. Davis, who testified against Linda. Calvin Rains, the husband of several women, legal and otherwise, the father of several children, legal and otherwise, does not want the child; nor does he want his former wife to have the child — a common attitude. Linda’s parents, rather than supporting her in her time of need, turned on her and sought custody of her only child. She came to them for help and lost her child. It is not disputed their home is not without problems. The evidence of violence therein is too strong to ignore. It is not uncommon for grandparents to want a child, perhaps even need a child. In that context their testimony and attitude is understandable. Linda’s conduct must be considered in the light of one enduring a divorce, trying to make a living, trying to care for a small child alone — all with a handicap we do not have. Her perhaps violent reaction to her parents’ taking the child can at least be understood. Even so, there is enough evidence of neglect of the child by Linda to cause concern for the child’s welfare. The decision, based on the evidence, is indeed a hard one. The chancellor found Linda unfit largely because of her handicap. We affirmed the decision on the same basis. After removing that improper premise, there remains the question of grandparents seeking custody as against a parent. The law says, as it should, a fit parent shall prevail. Baker v. Durham, 95 Ark. 355, 129 S.W. 789 (1910); Thompson v. Thompson, 209 Ark. 734, 192 S.W. 2d 223 (1946). The majority, conceding our error, still finds Linda otherwise unfit. That is certainly an alternative. However, except for Mrs. Davis’ testimony, there is very little else presented by appellees that one can accept with confidence. The home she is placed in, the home Linda was raised in, also has problems. Considering all the favorable testimony for Linda, considering what she has done so far with her life, giving leeway for human error, we should not rush to judgment. We make mistakes and occasionally concede them. We did so in this case. If we have regrets or second thoughts in this case, then we should give this mother the benefit of those doubts. We have held before that a case may be remanded when a decision is based on an erroneous theory. Lewis v. Lewis, 255 Ark. 583, 502 S.W. 2d 505 (1973). The chancellor improperly applied such a principle; and, initially, so did we. Therefore, I would remand the case for a rehearing.